                             UNITED ST ATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CHRISTOPHER LEE HUDSON,                           )
                                                  )
                Plaintiff,                        )
                                                  )
          v.                                      )         No. 4:18-CV-1989 RLW
                                                  )
DEON KELLEY,                                      )
                                                  )
                Defendant.                        )

                                MEMORANDUM AND ORDER

        This matter is before the Court sua sponte. The Court has reviewed the return of

summons relating to defendant Deon Kelley and found no identifying information as to whom

service was effectuated on with respect to Ms. Kelley. Therefore, alias summons will be issued

so that proper service can be effectuated on defendant Kelley. The Court will direct the U.S.

Marshal's Office to serve Ms. Kelley in her individual capacity at the Phelps County Jail.

        Accordingly,

        IT IS HEREBY ORDERED that the Clerk is directed to issue process or cause process

to issue upon the complaint as to defendant Deon Kelley in her individual capacity. Ms. Kelley

shall be served with alias summons by the U.S. Marshal's Office at Phelps County Jail.

        IT IS FURTHER ORDERED that a copy of the summons and the return of summons

shall be filed under seal and will not be served upon plaintiff


                                                  ~/.~
                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE

Dated   thi~~ of July, 2019.
